Citation Nr: 1506473	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to increased staged ratings for a left knee disability, rated as 10 percent prior to April 1, 2011; 100 percent from April 1, 2011; and 10 percent from June 1, 2011.

3.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, April 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2011 rating decision, the RO adjudicated the Veteran's claims of increased ratings for both his right and left knee disabilities.  The Veteran did not file a timely Notice of Disagreement as to these issues.  However, the Veteran filed a substantive appeal (VA Form 9) as to all issues listed in the October 2012 Statement of the Case, in which a Decision Review Officer adjudicated the issues of entitlement to increased ratings for the Veteran's bilateral knee disabilities.  Therefore, the Veteran has been led to believe that all issues are on appeal, and they are under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of service connection for bilateral hearing loss and tinnitus, as well as increased ratings for pseudofolliculitis barbae and bilateral knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his currently diagnosed lumbar spine condition is due to his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks service connection for a low back disability, claiming that the condition developed as a result of his service-connected bilateral knee disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In a November 2009 statement, the Veteran's private doctor stated that she has been the Veteran's patient since July 2009.  She treated the Veteran for a herniated disc for which he was undergoing physical therapy.  The private doctor also noted x-ray reports from February 2007 which showed mild degenerative changes of the Veteran's knees.  The private doctor stated that damage to the knee joints can alter the musculoskeletal mechanics of movement and result in back pain.  She stated that there was a "probable link" between the Veteran's knee pain and his lower lumbar back pain.

In March 2010, the Veteran was afforded a VA examination for his spine where he complained of progressively worsening back pain and decreased activity.  He attributed the back pain to standing or sitting for long periods of time.  The examiner noted that x-rays taken in January 2009 showed no degenerative changes and revealed that the Veteran had a normal lumbar spine.  He was diagnosed with a lumbosacral strain.  The VA examiner concluded that the Veteran's back condition was less likely as not caused by or aggravated by his bilateral knee strain.  The VA examiner provided no rational or medical explanation in support of his conclusion.

A September 2011 treatment record from the Veteran's private chiropractor notes diagnoses of lumbar discopathy with radicular pain, sciatic neuritis with myospasms and loss of range of motion, as well as degenerative disc and joint disease.

In a statement by the Veteran's same private chiropractor dated January 6, 2012, the chiropractor states that the Veteran's lumbar spine condition was caused, directly and indirectly, by his service-connected knee conditions "and certainly at a minimum aggravates the patient['s] lumbar conditions."  In support of this conclusion, the chiropractor stated that the Veteran's bilateral knee condition has altered the patient's gait and therefore his posture in his low back.  This in turn, the chiropractor notes, causes loss of proper mechanics and loss of range of motion in the knees and lumbar spine.  The private chiropractor stated that he reviewed the Veteran's medical records.  Further, his opinion was based on clinical and diagnostic testing, physical exam and the Veteran's reported history.  The chiropractor also noted that he had no evidence that the Veteran was malingering.

In this case, the Board finds that the January 2012 statement from the Veteran's private chiropractor to be the most probative medical opinion on the question of whether the Veteran's back condition was related to his service-connected bilateral knee disabilities.  The opinion was supported by a thorough rationale and included references to supporting medical evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  In contrast, the March 2010 VA examiner's opinion was provided with no rationale and is therefore afforded little to no probative weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In short, the most competent, credible, and probative medical opinion weighs in favor of the existence of a nexus between the Veteran's back condition and his service-connected bilateral knee disabilities.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a low back disability has been met as secondary to his service-connected bilateral knee disabilities.  Consequently, service connection is granted on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.  The Veteran seeks entitlement to an increased disability rating for service-connected skin and bilateral knee disabilities, as well as service connection for hearing loss and tinnitus.  

Skin disability

The Veteran is in receipt of an initial disability rating of 30 percent for his service-connected pseudofolliculitis barbae.  In his July 2010 Notice of Disagreement, the Veteran maintained that he had a skin condition that involves more than 40 percent of the exposed affected area.  The Veteran's skin condition is rated under Diagnostic Code 7813-7806.  Skin conditions under this code are evaluated based on the percentage of the entire body or exposed areas affected, or the manner of treatment provided during the past 12-month period.  The Veteran would be entitled to a 60 percent rating if the evidence reflected that he had more than 40 percent of the entire body or more than 40 percent of exposed areas affected or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressant drugs, required during the past 12 month period.  The Veteran was last afforded a VA examination for his skin condition in June 2009, and his statements suggest that he may be experiencing worsening symptoms of his service-connected skin disability.  

In a May 2010 statement, the Veteran's private doctor said that the Veteran's skin condition affects more than 40 percent "of the area that most men usually must shave."  However, the doctor's statement was unclear what percentage of the Veteran's exposed body surface area was affected by his pseudofolliculitis barbae, both during and between flare-ups.

As the evidence suggests that the Veteran may be experiencing worsening symptoms, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Bilateral knee disabilities

As for the Veteran's increased rating claims for his bilateral knee disabilities, he was last afforded a VA examination in April 2011.  A review of the examination report reflects that the VA examiner was unable to test the Veteran to determine if there were additional limitations in motion after repetitive-use testing because the Veteran had recently undergone an arthroscopy of the left knee.  

The United States Court of Appeals for Veteran's Claims (Court) has held that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review of the April 2011 VA examination fails to show that the DeLuca factors were addressed.

When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  Id. at 206; see also 38 C.F.R. § 4.2.  Thus, the Board must remand this case as the most recent examination report does not contain the necessary DeLuca findings.

Hearing loss and tinnitus

In regard to the Veteran's claims seeking service connection for hearing loss and tinnitus, the Veteran also maintained in his July 2010 Notice of Disagreement that he was trained as a single channel radio operator, and he was exposed to acoustic trauma on a daily basis from a generator which ran constantly to power a communications unit called a "31 C RATT Rigg" which he used as part of his duties.  In support of his claim, the Veteran submitted treatment records from a private audiologist which reflect that the Veteran was diagnosed with bilateral hearing loss.  Further, the audiologist stated that in her opinion, the Veteran's hearing loss and tinnitus were as likely as not due to his exposure to loud noises while on active duty.  However, the audiologist provides no rationale for her opinion, and the private audiogram reports contain a chart of the findings, but with no subsequent interpretation of the results.  

Further, the Veteran's VA treatment records include a February 2010 positive nexus opinion from a VA examiner which notes the Veteran was diagnosed with bilateral hearing loss and that it was "as likely as not that a portion of the Veteran's hearing loss could have been caused by the noise exposure suffered in the service."  However, the VA treatment record does not contain audiogram findings as required under 38 C.F.R. § 3.385.  Further, the Veteran specifically denied experiencing tinnitus.  Considering the Veteran's service and for purposes of this remand, the Board will accept his claims of noise exposure in service.  A VA examination has not been provided for hearing loss or tinnitus.  On remand, an examination should be conducted.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current extent of severity of his service-connected skin condition.  The entire claims file, including a copy of this remand and any records in electronic form, should be made available to the examiner for review.  All appropriate tests and studies should be conducted. 

The examiner should elicit from the Veteran and record a complete medical history.  The examiner should respond to the following questions:

(a)  Measure and record all manifestations of the Veteran's skin disability, including the percentage of the entire body and of the exposed areas of the body affected by the skin disorder. 

(b)  Indicate the frequency with which the Veteran has received treatment for the skin disorder with systemic therapy such as corticosteroids or other immunosuppressive drugs.  In particular, the examiner should indicate whether the Veteran's use of immunosuppressive drugs had a total duration of more or less than six weeks, or was constant or near-constant, during any 12- month period. 

The examiner should consider all lay and medical evidence of record, to include the Veteran's descriptions of the timing and severity his symptoms.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The examiner should review the Veteran's claims file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right and left knees, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected bilateral knee disabilities.  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner must identify all impairments affecting both knees.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knees and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in either of the knees.

4.  Then schedule the Veteran for an appropriate VA audio examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss and tinnitus. 

Based on the examination and review of the record, the examiner must address the following questions: 

(a)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any diagnosed bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's service, to include in-service noise exposure?

(b)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's reports of tinnitus had its clinical onset in service or is otherwise related to service, to include in-service noise exposure?

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.

5.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


